Citation Nr: 0110502	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a cervical spine disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
November 1970.

Service connection was granted for the veteran's cervical 
spine disorder by a January 1980 rating decision.

Service connection was originally denied for a low back 
disorder by an April 1985 rating decision.  Further, rating 
decisions issued in May 1993 and December 1995 found that new 
and material evidence had not been submitted to reopen this 
claim.  The veteran was informed of all of these decisions, 
including his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The record reflects that the veteran requested a hearing 
before a Member of the Board in conjunction with his appeal.  
Correspondence was sent to the veteran in August 2000 
requesting clarification of his hearing request.  The veteran 
responded to this correspondence in September 2000, writing 
"Yes" in the box stating that he did not want a hearing.  
Accordingly, his request for a personal hearing is withdrawn.  
See 38 C.F.R. §§ 20.702(e), 20.704(e) (2000).

As an additional matter, the Board notes that a May 2000 
rating decision denied the veteran's claim of entitlement to 
service connection for facial and jaw pain as not well 
grounded.  However, the Board notes that Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), provides that cases denied as not well 
grounded which became final after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the cervical spine disorder claim has been 
completed.

2.  The medical evidence on file tends to show that the 
veteran's cervical spine disorder is manifested by pain and 
severe limitation of motion.

3.  Service connection was originally denied for a low back 
disorder by an April 1985 rating decision.  Further, rating 
decisions issued in May 1993 and December 1995 found that new 
and material evidence had not been submitted to reopen this 
claim.  The veteran was informed of all of these decisions, 
including his right to appeal, and he did not appeal.

4.  The evidence submitted to reopen the veteran's claim of 
entitlement to service connection for a low back disorder 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
the veteran's cervical spine disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The December 1995 rating decision finding that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1995 & 2000).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine Disorder

Background.  The veteran's service medical records reflect 
that he was involved in an motor vehicle accident in March 
1969, in which he sustained a fracture to the cervical spine 
at C5, with subluxation and degenerative arthritis.  He was 
subsequently treated on various occasions for residuals of 
his cervical spine fracture, including complaints of neck 
pain.  Further, it is noted that cervical spine X-rays 
conducted in March 1969 revealed a small bony chip inferior 
to the anterior portion of the body of C5 which could 
conceivably represent a fracture or an "unfussed" 
epiphysis.  It was stated that the age of this process could 
not be determined and should be correlated with clinical 
findings.  A January 1970 cervical spine X-ray revealed 
minimal degenerative changes involving the C5-6 interspace.  
Findings were otherwise normal.

Service connection was granted for degenerative arthritis of 
the cervical spine by a January 1980 rating decision.  A 10 
percent disability rating was assigned, effective July 29, 
1979.  Thereafter, a 20 percent rating was assigned by an 
April 1985 rating decision, effective November 30, 1984.

The veteran's current increased rating claim was received by 
the RO in September 1999.  However, he did not identify any 
treatment from health care providers for his cervical spine 
problems.

The veteran underwent a VA examination of his spine in 
October 1999.  At the time of this examination, he described 
his neck as being progressively more sore, stiff, and 
painful, with pain radiating into the back of his head.  He 
reported that even though he had constant pain, it hurt more 
if he "move[d] it wrong."  Also, he reported that any 
sudden movement would cause much more severe pain.  He 
further reported that it hurt to extend his head back and 
that it was sometimes difficult to even drink water.  Only 
lying down relieved the pain.  Ibuprofen had never helped.  
Additionally, he reported that he had had some physical 
therapy with ultrasound and heat.

On examination, the examiner noted that the veteran held his 
neck stiffly throughout the interview.  Cervical musculature 
appeared normal.  There was no asymmetry.  However, it was 
noted that the veteran indicated marked tenderness to 
palpation of the paracervical musculature and of the 
occipital areas of the scalp.  The examiner noted that he was 
unable to persuade the veteran to extend his neck more than 
10 degrees, or flex beyond 20 degrees.  Lateral bending was 
20 degrees to each side.  Also, the veteran rotated to the 
right only about 10 degrees, and indicated that he had pain 
even at less than 5 degrees left rotation, and that he did 
not want to move it any further.  Based on the foregoing, the 
examiner's impression was neck pain which might be due to 
cervical arthritis.  The examiner commented that the veteran 
had no symptoms of radiculopathy.  Further, the examiner 
commented that most of the radiation of pain seemed to be to 
the occipital area of the scalp, although it was noted that 
the veteran did describe sometimes having a generalized 
headache.  The examiner also stated that X-rays of the 
cervical spine had been requested, and that he would place 
great emphasis on these findings as there were no true 
objective signs by which to judge the veteran's limitations.

X-rays of the cervical spine were conducted later in October 
1999.  These X-rays revealed hypertrophic spur formation from 
C4 to C7.  There was also slight encroachment on the neural 
foramina at these levels.  It was noted that the 
intervertebral disc spaces were preserved.  Overall 
impression was mild degenerative changes from C4 to C7.  
Handwritten comments to these X-rays reiterated that it 
revealed only mild degenerative changes, and that the 
veteran's symptoms appeared to be out of proportion to the X-
ray findings.

In the December 1999 rating decision, the RO confirmed and 
continued the 20 percent disability rating for the veteran's 
cervical spine disorder.  The veteran appealed this decision 
to the Board, contending that he was entitled to a higher 
rating.  Also, in various statements on file the veteran 
maintained that he experienced constant neck pain, and 
described the severity thereof.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has considered evaluating the veteran's cervical spine 
disorder pursuant to Diagnostic Codes 5285 and 5290.

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebral body without cord involvement, abnormal mobility 
requiring neck brace (jury mast) warrants a 60 percent 
evaluation.  Residuals of a fracture of a vertebral body with 
cord involvement, bedridden, or requiring long leg braces 
warrants a 100 percent evaluation. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation, and severe limitation of motion of 
the cervical spine warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a.

The Board also notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.

The Board further notes that Diagnostic Codes 5286 and 5287 
pertain to ankylosis of the cervical spine.  However, there 
is no medical evidence that the veteran's cervical spine has 
ever been manifested by ankylosis.  Accordingly, neither of 
these Codes are for application in the instant case.

The veteran's service-connected cervical spine disorder may 
also be rated under Diagnostic Code 5293, which provides for 
evaluation of intervertebral disc syndrome.  Intervertebral 
disc syndrome is assigned a noncompensable rating when it 
postoperative, cured.  A 10 percent evaluation is assigned 
when it is mild.  Moderate symptoms with recurring attacks 
are assigned a 20 percent evaluation.  Severe symptoms, with 
recurring attacks and intermittent relief are assigned a 40 
percent evaluation.  Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim by the March 
2000 Statement of the Case, including the applicable criteria 
for a higher disability rating.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.

In the instant case, the Board finds that the range of motion 
findings of the October 1999 VA medical examination more 
nearly approximates severe limitation of motion, especially 
when taking into account the veteran's complaints of pain.  
The Board acknowledges that handwritten comments stated that 
the veteran's symptoms appeared to be out of proportion to 
the objective medical findings on the October 1999 VA 
cervical spine X-rays.  However, resolving the benefit of the 
doubt in favor of the veteran, the Board finds that he is 
entitled to the next higher rating of 30 percent under 
Diagnostic Code 5290.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59.  This is the maximum schedular rating 
available under this Code.

With respect to Diagnostic Code 5285, the Board finds that 
the objective medical evidence on file does not show that the 
veteran's cervical spine disorder is currently manifested by 
abnormal mobility requiring a neck brace (jury mast).  
Moreover, the medical evidence, including the service medical 
records, do not show that the in-service cervical spine 
fracture had cord involvement, nor does the evidence show 
that the veteran is currently bedridden, nor does he 
currently require long leg braces.  Thus, the Board concludes 
that the veteran does not meet or nearly approximate the 
criteria necessary for a disability rating in excess of 30 
percent under Diagnostic Code 5285.

In regard to Diagnostic Code 5293, the Board notes that the 
overall impression of the October 1999 VA cervical spine X-
rays, as well as the handwritten comments thereto, found that 
there were only mild degenerative changes.  The X-rays also 
showed that the intervertebral disc spaces were preserved.  
Consequently, the Board concludes that, even taking into 
consideration the veteran's account of pain, the objective 
medical findings do not meet or nearly approximate the 
requirement of at least severe symptoms of intervertebral 
disc syndrome necessary for assignment of a disability rating 
in excess of 30 percent under Diagnostic Code 5293.

For the reasons stated above, the Board finds that the 
veteran is entitled to an increased rating of 30 percent for 
his cervical spine disorder.  As noted above, the Board took 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, in making this determination.  These 
regulations are applicable in the instant case because the 
veteran has reported that his cervical spine disorder is 
manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
cervical spine pain which would warrant a schedular rating in 
excess of 30 percent.  Therefore the requirements of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 30 percent in the instant case.


II.  Low Back Disorder

Background.  As noted above, service connection was 
originally denied for a low back disorder by an April 1985 
rating decision.  The veteran was informed of this decision 
by correspondence dated that same month.  Subsequent rating 
decisions issued in May 1993 and December 1995 found that new 
and material evidence had not been submitted to reopen this 
claim.  The veteran was informed of the May 1993 decision by 
correspondence dated in June 1993, and was informed of the 
December 1995 rating decision by correspondence dated that 
same month.  Further, the April 1985, June 1993, and December 
1995 correspondence all noted that that a VA Form 1-4107 was 
enclosed, which listed the veteran's procedural and appeal 
rights.  The veteran did not appeal any of these decisions.

The evidence on file at the time of the April 1985 rating 
decision includes the following:

1)  The service medical records, which show, in part, that 
the veteran's spine was clinically evaluated as normal on his 
September 1962 enlistment examination, and on his September 
1964 reenlistment examination.  As noted above, he was 
involved in a motor vehicle accident in March 1969, at which 
time he complained of problems with his cervical spine and 
left knee.  No complaints appear to have been made regarding 
the low back immediately following the motor vehicle 
accident.  Records from October 1969 show that the veteran 
was treated for complaints of low back pain of the past few 
days.  Subsequent records dated in December 1969, January 
1970, and February 1970, note, in part, that the veteran 
reported recurrent neck and back pain ever since his motor 
vehicle accident.  However, no chronic low back disorder 
appears to have been diagnosed during the veteran's period of 
active duty.  Further, there does not appear to be any record 
of treatment for low back problems after February 1970.  On 
his September 1970 separation examination, the veteran's 
spine was clinically evaluated as normal.  Nevertheless, at 
the time of this examination the veteran reported that he had 
experienced back trouble.

2)  An August 1979 VA medical examination, which noted, among 
other things, that the veteran had full range of motion of 
his lumbar spine.  No chronic low back disorder was diagnosed 
on this examination.

3)  An October 1979 VA Form 21-4176, Report of Accidental 
Injury, in which the veteran identified his injuries from the 
in-service motor vehicle accident as a fractured vertebra in 
his neck, cuts to his face, and a lacerated knee.  No mention 
was made of any low back problems.

4)  A May 1984 VA outpatient treatment record, which noted 
that the veteran complained of pain to his back and neck, and 
that he had a history of arthritis.

5)  A January 1985 VA medical examination, in which the 
veteran reported that he sustained injuries to his neck and 
lower back due to his in-service motor vehicle accident.  
Following examination of the veteran, the impression was 
residuals of injury, lower back and cervical spine, with 
degenerative joint disease.  X-rays of the lumbosacral spine 
taken in conjunction with this examination revealed the 
vertebral bodies to be intact.  There was evidence of 
degenerative joint disease at L5-S1.  Further, the 5th lumbar 
vertebra was noted to be transitional in nature with 
asymmetric sacralization of L5.  Also, there was a 
pseudoarticulation on the right.  There were no other 
significant findings.  Moreover, it was stated that the above 
noted findings were congenital in origin with no significant 
reactive changes present.

In the April 1985 rating decision, it was noted that the 
veteran complained of pain in his entire back several months 
after an auto accident in service and muscle spasm was noted 
on one occasion, but no specific diagnosis was made.  The 
service medical records were found to be entirely negative 
for any degenerative changes involving the lumbosacral spine 
or any treatment other than the period from November 1969 to 
February 1970.  It was also stated that the X-ray findings at 
the VA medical examination were considered to be congenital 
in origin and not a disability under the law.  In absence of 
a chronic low back condition in service, it was concluded 
that service connection must be denied.

The evidence added to the file following the April 1985 
rating decision includes the following:

1)  VA outpatient treatment records which cover a period from 
March 1986 to August 1993.  Among other things, these records 
note complaints of low back problems on various occasions.  
For example, X-rays were conducted of the lumbosacral spine 
in October 1990 due to complaints of severe low back pain.  
These X-rays did not show narrowed disc spaces.  There was a 
shallow thoracolumbar scoliosis, and L5 was partially 
sacralized.  Sacroiliac joints were not sclerotic nor 
distracted.  Pedicles were not modified by any osteolytic or 
osteoblastic process.

2)  Evidence concerning the veteran's various increased 
rating claims for his service-connected cervical spine 
disorder.  This evidence includes various statements from the 
veteran; a March 1982 report of VA hospitalization; VA 
medical examinations conducted in November 1987 and February 
1990; and testimony at personal hearings conducted in April 
1988 and May 1991.  It is noted that this evidence contains 
no pertinent findings regarding the veteran's low back 
disorder.

3)  June 1991 VA medical examinations, which included X-rays 
of the lumbar spine.  These X-rays revealed the vertebral 
bodies to be intact.  However, there was minimal hypertrophic 
spur formation involving L3 and L5.  Intervertebral disc 
spaces were preserved, and no definite evidence of 
spondylosis was seen.

4)  A March 1993 VA general medical examination, which, among 
other things, noted the veteran's complaints of low back 
pain.

5)  Private medical records from the Maricopa county 
Department of Health.

6)  Various documents concerning the veteran's incarceration 
at the Arizona State Prison.

7)  Various documents concerning the veteran's claim of 
nonservice-connected pension benefits, including statements 
regarding his income, net worth and employment.

Both the May 1993 and December 1995 rating decisions found 
that new and material evidence had not been submitted to 
reopen the claim of service connection.

Since the time of the last prior denial, the veteran 
submitted a statement in September 1999 in which he indicated 
that he wanted service connection for low back strain.  
Thereafter, the RO sent correspondence to the veteran in 
October 1999 in which it was noted that his low back disorder 
claim had been previously denied.  Consequently, the veteran 
was informed that he needed to submit new and material 
evidence that the condition was incurred in or aggravated by 
his active military service in order for the RO to reconsider 
the issue.

The record reflects that the veteran submitted various 
statements describing his current back problems.  He also 
asserted that he injured his low back at the same time as his 
cervical spine - i.e., the in-service motor vehicle accident 
- and that he had experienced low back pain ever since that 
incident.  In one statement, dated in December 2000, the 
veteran asserted that he had been informed that his low back 
claim had been denied because there was nothing in his 
records about his back.  However, he reported that he had 
received his records a year earlier, and that these records 
showed he had complained on numerous occasions regarding his 
back.

As noted above, the veteran underwent a VA medical 
examination of his cervical spine in October 1999.  However, 
this examination made no pertinent findings regarding the 
veteran's low back.

Additional evidence has also been added to the file 
concerning the veteran's incarceration, as well as his 
nonservice-connected pension.

In the December 1999 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for a low back 
disorder.  The RO noted that the veteran had not replied to 
the October 1999 correspondence requesting that he submit new 
and material evidence.  In short, the RO found that the 
veteran had submitted no evidence in support of his request 
to reopen his low back claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the VCAA was made law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to 
be codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.

The October 1999 VA medical examination, as well as the 
evidence concerning the veteran's incarceration and his 
nonservice-connected pension benefits, contain no pertinent 
findings regarding the low back disorder.  In short, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  38 C.F.R. § 3.156(a).

The Board notes that the only additional evidence added to 
the file since the last prior denial concerning the low back 
claim are the veteran's own statements.  As noted above, the 
veteran has described his current back problems in various 
statements, and he has asserted that his low back disorder 
was incurred during service.  To the extent the veteran 
describes his current back problems, the Board notes that 
this goes to the current severity of the disability and not 
the circumstances surround the origin of the disability.  
With respect to the veteran's assertions that his low back 
disorder was incurred during his in-service motor vehicle 
accident and that he has experienced low back pain ever 
since, the Board notes that similar statements were on file 
at the time of the prior denials.  Nothing in the veteran's 
current statements contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability."  See Hodge, supra.  Accordingly, the 
Board finds that the additional evidence submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim; new and material evidence has 
not been submitted.  38 C.F.R. § 3.156(a).

With respect to the assertions in the veteran's December 2000 
statement, the Board notes that the April 1985 rating 
decision, which denied his original back disorder claim, 
clearly noted the fact that there were complaints of back 
problems in both the service and post-service medical 
records.  However, it was found that the evidence did not 
show a nexus between his post-service back disorder and the 
in-service complaints.  To the extent the veteran indicates 
the prior decisions did not adequately consider his records, 
the Board notes that it does not have jurisdiction to 
consider the claim or to order additional development in the 
absence of new and material evidence.  See Barnett v. Brown, 
83 F.3d. 1380 (Fed. Cir. 1996).  For the reasons stated 
above, the Board has determined that new and material 
evidence has not been presented in the instant case.

To the extent that the duty to notify provisions of the VCAA 
may be applicable to new and material evidence claims, the 
Board notes that the RO informed the veteran of what 
constitutes new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a) in both the December 1999 rating decision and the 
March 2000 Statement of the Case.  The Board also notes that 
the veteran has not indicated the existence of any pertinent 
evidence regarding his low back disorder claim that is not on 
file.  As such, even if the VCAA's duty to assist provisions 
were applicable, there does not appear to be any additional 
development based on the facts of the instant case which 
would substantiate the veteran's claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).


ORDER

Entitlement to a disability rating of 30 percent for a 
cervical spine disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



